DETAILED CORRESPONDENCE
	Claims 1-2, 5-6, and 9-16 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/20 has been entered.
Status of the Claims
All pending claims are now found free of the prior art, but are not in condition for allowance due to the rejections outlined below.
The Examiner left a message for Applicant’s representative, Jed Benson, to discuss the remaining 112 and double patenting rejections, but no agreement has been reached.  
Status of the Rejections
The 103 rejection is withdrawn in view of Applicant’s arguments.
The double patenting rejections are maintained.  
A new 35 U.S.C. 112(b) rejection is applied.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that the active ingredient of claim 1 “has no therapeutic effect.”  This limitation renders the metes and bounds of the claim unclear, since the Office considers an “active ingredient” by definition to be an ingredient that has a therapeutic effect.  Clarification is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 2, 5-6, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 and its dependent claims require that the polyurethane urea comprises at least one polyetherpolyol, and optionally at least one alcohol having at least two hydroxyl groups.  Base claim 1, however, expressly recites that the polyurethane urea has “no hydrophilizing groups.”  Page 4 of the specification states as follows:

In a preferred embodiment of the invention, the polyurethaneurea has no hydrophilizing groups, in particular no ionically or nonionically hydrophilizing groups.
In the context of the invention, ionically hydrophilizing groups are those which could be introduced into the polyurethaneurea for example by means of suitable anionically or potentially anionically hydrophilizing compounds which have at least one isocyanate-reactive group such as a hydroxyl group or amino group, and at least one functionality such as e.g. -COO-M+, -S03-M+, -P0(0-M+)2 where M+ is for example metal cation, H+, NH4+, NHR3+, where R can be in each case a Cl-C12-alkyl radical, C5-C6-cycloalkyl radical and/or a C2-C4-hydroxyalkyl radical which, upon interaction with aqueous media, enters a pH-dependent dissociation equilibrium and in this way can be negatively or not charged. Suitable anionically or potentially anionically hydrophilizing compounds are mono- and dihydroxycarboxylic acids, mono- and dihydroxysulfonic acids, and also mono- and dihydroxyphosphonic acids and their salts. Examples of such anionic or potentially anionic hydrophilizing agents are dimethylolpropionic acid, dimethylolbutyric acid, hydroxypivalic acid, malic acid, citric acid, glycolic acid, lactic acid and the propoxylated adduct of 2-butenediol and NaHSCE, as is described in DE-A 2 446 440, pages 5-9, formulae I-III.

In the context of the invention, nonionically hydrophilizing groups are those which could be introduced into the polyurethaneurea for example by means of suitable nonionically hydrophilizing compounds, such as for example polyoxyalkylene ethers which contain at least one hydroxy or amino group. Examples are monohydroxy-
Therefore, claim 1 prohibits the presence of hydrophilizing groups comprising hydroxyl or amino groups.  Claim 2, however, recites the presence of an amino-functional compound having at least two hydroxyl groups, as well as a polyetherpolyol (which may comprise multiple hydroxyl groups), as well as optionally an alcohol having at least two hydroxyl groups.  It appears that the presence of all of the foregoing groups is prohibited by the “no hydrophilizing groups” language of base claim 1.  Therefore, claim 2 and its dependents are prima facie of broader scope than base claim 1, which is improper.   
Claim 16 recites that the composition includes less than or equal to 10% water.  Base claim 1, however, recites that the polyurethane urea is dissolved in a solvent “consisting of” ethanol or isopropanol.  The presence of water in the composition of claim 1 would result in the polyurethane urea being dissolved in a solvent system that comprises the water, since water is miscible with both ethanol and propanol.  As a result, the “consisting of” language of claim 1 must exclude the presence of water, such that claim 16, which expressly allows for the presence of water, is prima facie of broader scope than base claim 1, which is improper.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 5-6, and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims (claims 1-16) of copending Application No. 15/501,288 in view of Viala et al. (US Pat. Pub. 2012/0308496) and/or of Kim et al. (US Pat. No. 6,335,003) where indicated below.  
  The teachings of Viala and Kim are relied upon as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the copending claims are process claims, the present application was not filed as a divisional of the copending case, such that the safe harbor provisions of 35 USC 121 do not apply.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a process for producing a cosmetic composition comprising a diisocyanate of the present claims, a polyether having a molecular weight and hydroxyl functionality that is the same recited by the claims, and an aminofunctional compound having two isocyanate reactive amino 
Although the copending claims do not recite that the solvent consists of ethanol and/or isopropanol nor the presence of an active or fragrance, it would have been prima facie obvious to incorporate same based upon the teachings of Kim, which teaches ethanol and isopropanol as suitable solvents for very similar polyurethane urea compounds, and Viala, which expressly teaches that actives may be added in such amounts to a cosmetic composition comprising a diisocyanate, a polyether having a molecular weight and hydroxyl functionality that is the same recited by the claims, and an aminofunctional compound having two isocyanate reactive amino groups.  Such a modification is merely the combining of prior art elements according to known methods to produce predictable results, which is prima facie obvious.  MPEP 2143. 
Although the copending claims do not recite applying the composition to a human or a non-human or animal body, it would have been prima facie obvious to do so since Viala expressly teaches that compositions comprising the instantly recited polyurethane are useful in methods of applying them to a substrate.
Although the copending claims do not recite the turbidity of the composition, the copending composition will have a turbidity within the claimed range because it comprises the same ingredients, recited by the claims, and a product cannot be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
 Claims 1-2, 5-6, and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims (claims 1-16) of copending Application No. 15/501,039 and in view of Viala et al. (US Pat. Pub. 2012/0308496) and/or Kim et al. (US Pat. No. 6,335,003) where indicated below.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The teachings of Viala and Kim are relied upon as discussed above.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a process for producing a cosmetic composition comprising a polyurethane urea of the present claims formed from a diisocyanate of the claims, a polyether having a molecular weight and hydroxyl functionality that is the same recited by the claims, and an aminofunctional compound having two isocyanate reactive amino groups, wherein the urea contains no hydrophilizing groups and is dissolved in a monohydroxy C1-C6 alcohol or a mixture of an organic solvent and at least 50% of said alcohol, wherein the polyol is a 
While the copending claims do not specify that the solvent consists of ethanol and/or isopropanol or that the active has ionic groups as recited by claim 12, it would have been prima facie obvious to select an ionic sunscreen active such as benzophenone 5, since Viala expressly teaches said compound as a sunscreen active suitable for use in a polyurethane urea-containing composition, and because Kim teaches ethanol and isopropanol as suitable solvents for very similar polyurethane urea compounds, such modifications being merely the combining of prior art elements according to known methods to obtain predictable results.  MPEP 2143.
Although the copending claims do not recite applying the composition to a human or a non-human or animal body, it would have been prima facie obvious to do so since Viala expressly teaches that compositions comprising the instantly recited polyurethane are useful in methods of applying them to a substrate.
Although the copending claims do not recite the turbidity of the composition, the copending composition will have a turbidity within the claimed range because it comprises the same ingredients, recited by the claims, and a product cannot be separated from its properties.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will 
Claims 1-2, 5-6, and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/771,586 in view of Viala et al. (US Pat. Pub. 2012/0308496) and/or Kim et al. (US Pat. No. 6,335,003) where indicated below.  
  The teachings of Viala and Kim are relied upon as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a process for producing a cosmetic composition comprising a polyisocyanate with an aminofunctional compound of the present claims, a polyether polyol of the claims, and a UV absorber active, and wherein the composition does not comprise the solvents of claim 9. The limitations of claims 13-15 are not granted additional patentable weight as they are merely drawn to intended uses of the composition.  The copending claims do not require the presence of water.
While the copending claims do not recite that the composition is dissolved in a solvent consisting of ethanol or isopropanol, or that the urea has no hydrophilizing groups or that the polyether polyol is of the class recited by claim 5 and has the hydroxyl functionality recited by claims and molecular weight recited by the base claims, 
Although the copending claims do not recite applying the composition to a human or a non-human or animal body, it would have been prima facie obvious to do so since Viala expressly teaches that compositions comprising the instantly recited polyurethane are useful in methods of applying them to a substrate.
Although the copending claims do not recite the turbidity of the composition, the copending composition will have a turbidity within the claimed range because it comprises the same ingredients, recited by the claims, and a product cannot be separated from its properties.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Claims 1-2, 5-6, and 9-16 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/501,290 in view of Viala et al. (US Pat. Pub. 2012/0308496) and/or Kim (US Pat. No. 6,335,003) where indicated below.  
  The teachings of Viala and Kim are relied upon as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a process for producing a cosmetic composition comprising a polyurethane urea in the recited amounts formed from a diisocyanate of the present claims, a polyether having a molecular weight and hydroxyl functionality that is the same recited by the claims, and an aminofunctional compound having two isocyanate reactive amino groups, wherein the urea contains no hydrophilizing groups and is dissolved in a monohydroxy alcohol having 1-6 carbons or a mixture of an organic solvent and at least 50% of said alcohol, wherein the polyol is a polytetramethylene glycol and the diisocyanate is isophorone diisocyanate, wherein the composition further comprises a sunscreen filter (an “active ingredient.”).   The copending claims do not require the presence of water.
Although the copending claims do not recite that the alcohol consists of ethanol or isopropanol nor the presence of an active or fragrance and in the recited amounts, it would have been prima facie obvious to incorporate same based upon the teachings of Kim, which teaches ethanol and isopropanol as suitable solvents for very similar polyurethane urea compounds and Viala, which expressly teaches that actives may be 
Although the copending claims do not recite applying the composition to a human or a non-human or animal body, it would have been prima facie obvious to do so since Viala expressly teaches that compositions comprising the instantly recited polyurethane are useful in methods of applying them to a substrate.
 Although the copending claims do not recite the turbidity of the composition, the copending composition will have a turbidity within the claimed range because it comprises the same ingredients, recited by the claims, and a product cannot be separated from its properties.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  The copending application, discussed 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Claims 1-2, 5-6, and 9-16 are rejected on the ground of nonstatutory double patenting as unpatentable over all claims of US Pat. No. 10,358,575 in view of Viala et al. (US Pat. Pub. 2012/0308496).  
  The teachings of Viala are relied upon as discussed above.
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite a process for producing a cosmetic composition comprising a polyurethane urea formed from a diisocyanate of the present claims, a polyether having a molecular weight and hydroxyl functionality that is the same recited by the claims, and an aminofunctional compound having two isocyanate reactive amino groups, wherein the urea is dissolved in a monohydroxy alcohol that is a C2 alcohol or a mixture of an organic solvent and at least 50% of said alcohol, wherein the polyol is a polytetramethylene glycol and the diisocyanate is isophorone diisocyanate, and not comprising the solvents of claim 9.  The copending claims do not require the presence of water.
Although the issued claims do not recite the presence of an ionic active or fragrance and in the recited amounts, it would have been prima facie obvious to incorporate same based upon the teachings of Viala, which expressly teaches that actives such as an ionic benzophenone sunscreen active may be added in such amounts to a cosmetic composition comprising a diisocyanate, a polyether having a molecular weight and hydroxyl functionality that is the same recited by the claims, and an aminofunctional compound having two isocyanate reactive amino groups to form a composition having beneficial activity due to the inclusion of the active.  Such a 
Although the copending claims do not recite applying the composition to a human or a non-human or animal body, it would have been prima facie obvious to do so since Viala expressly teaches that compositions comprising the instantly recited polyurethane are useful in methods of applying them to a substrate.
Although the copending claims do not recite the turbidity of the composition, the copending composition will have a turbidity within the claimed range because it comprises the same ingredients, recited by the claims, and a product cannot be separated from its properties.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicant’s Arguments
Applicant asserts that the double patenting rejections were overcome in the previous response.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Garen Gotfredson/
Examiner, Art Unit 1619


  /Patricia Duffy/  Primary Examiner, Art Unit 1645